Citation Nr: 1137895	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  08-07 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The Veteran had active service from March 1969 to January 1972, and apparently had reserve component service of unverified types and dates following his active service.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

Although the Veteran's personnel records cannot be located, alternative records and buddy statements are consistent with his assertions that he was exposed to combat and the threat of enemy attacks, and VA medical opinion which includes a diagnosis of PTSD and finds that the in-service stressors reported by the Veteran were sufficient to cause the current PTSD is favorable to the claim.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the claim for service connection for PTSD.  In view of the Board's decision to grant the Veteran's claim, a discussion of VA's duties to notify and assist in regards to that claim is unnecessary.


Applicable Law 

Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a disease or injury, or had a preexisting injury aggravated, in the line of duty of his active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be established is by affirmatively showing inception or aggravation during service of a disease or injury that resulted in that disability. 

Service connection requires that the evidence establish: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Facts

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, to include PTSD.  In support of this claim, he asserts various stressor events that occurred while he was attached to the 369th Signal Battalion.  He asserts that he was exposed to combat while in convoys, and that bases he was stationed at came under rocket and mortar attacks.  In addition to specific events he described, he related a general fear of recurring enemy attacks.  He specifically noted the shrapnel and holes from shrapnel in buildings near his quarters as evidence that the locations came under recurring enemy attacks.  

Unfortunately, the Veteran's personnel records have not been located.  Although it is known that he served in Vietnam, the only objective evidence of record of the circumstances of his service include a copy of the certificate supporting an award of an Army Commendation Medal and the buddy statement of an individual who was assigned to the same unit as the Veteran and who was stationed at the same location as the Veteran for a brief time.  

In February 2007, the Veteran underwent VA examination.  The Veteran provided a history of having been exposed to combat stresses in Vietnam, including being in a convoy that followed a convoy in which a vehicle that ran over a land mine and exploded, being in a convoy that was attacked by small arms fire, seeing wounded combatants, and the like.  

Analysis

At the time the Veteran's claim was adjudicated, the governing regulations required medical evidence showing a diagnosis of PTSD, a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The evidence necessary to establish the occurrence of a stressor during service to support a claim for PTSD could vary depending on whether the Veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

During the pendency of this appeal, the provisions of 38 C.F.R. § 3.304(f) were been revised, effective July 13, 2010.  Under the pre-existing version of the regulation, service connection for PTSD was generally conditioned upon corroboration of the claimant's reported stressor event. 38 C.F.R. § 3.304(f) (2011).  The recent revisions have eliminated the requirement for corroborating the reported stressor event for cases where the stressor being claimed is related to the Veteran's fear of hostile military or terrorist activity.  

In cases involving such stressors, the revised regulation requires that: (1) a VA psychiatrist or psychologist, or contract equivalent, must confirm that the reported stressor is adequate to support a diagnosis of PTSD; (2) the reported stressor be consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms must be related to the reported stressor.  Relaxation of Evidentiary Standard or Establishing In-Service Stressors in Claims for Posttraumatic Stress Disorder - 38 C.F.R. § 3.304(f)(3), (VBA) Fast Letter No. 10-05, at 1 (July 16, 2010).  The Board notes that these revisions are not applicable to claims that arise out of in-service diagnoses of PTSD, or PTSD stressors that were experienced during combat, internment as a prisoner-of-war, or as a result of a personal assault. 

Effectively, the revised regulation requires that if the stressor reported by the Veteran is consistent with the places, types, and circumstances of service, instead of taking steps to corroborate the reports stressor, VA must obtain from a VA or VA-contracted psychiatrist or psychologist a medical opinion as to whether the reported stressor is adequate to support a diagnosis of PTSD. 

The fact that the Veteran's personnel records cannot be located to confirm his assertions as to the locations at which he was stationed cannot serve as a basis to deny his claim, since those records were in the possession of the government.  The evidence obtained by the Veteran, including the copy of the certificate supporting an Army Commendations Medal, and the statement of buddy, are consistent with the Veteran's assertions that there was combat at the locations at which he was stationed.  The presence of the buddy at the locations reported by the buddy has been confirmed by official records.  

The Veteran's military occupational specialty, as a facility technical controller, apparently, working with voice and teletype transmissions, supporting such activities as radio communications, is consistent with the history reported by the Veteran.  Although none of the evidence submitted establishes the Veteran's actual participation in combat, it is all consistent with the Veteran's assertion, and the Board finds the Veteran's assertions credible.  

The VA examiner who conducted a 2007 VA examination has assigned a diagnosis of PTSD, and has stated that the stressors reported by the Veteran are adequate to support a diagnosis of PTSD, and has provided an opinion that such link is likely in the Veteran's case.  Given the changes in the applicable regulation during the pendency of the appeal, the Board finds that the VA examination report is sufficient to establish that the Veteran meets the criteria for service connection for PTSD under the relaxed evidentiary requirements.  The appeal for service connection for PTSD may be granted.  

ORDER

The appeal for service connection for an acquired psychiatric disability, to include PTSD, is granted.  



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


